
	

113 S2867 IS: Creating Quality Technical Educators Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2867
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Kaine (for himself, Ms. Baldwin, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for the preparation of career and technical
			 education teachers.
	
	
		1.Short title
			This Act may be cited as the
		  Creating Quality Technical Educators Act of 2014.
		2.Partnership grants for the preparation of career and technical education teachersSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—(1)by redesignating subsections (f) through (k) as subsections (g) through (l), respectively;(2)in subsection (b)—(A)in paragraph (1), by inserting	and career and technical education teachers after early childhood educators; and(B)in paragraph (6)(C), by striking subsection (f) or (g) and inserting subsection (g) or (h);(3)in subsection (c)—(A)in paragraph (1), by inserting a program for the preparation of career and technical education teachers under subsection (f),  after subsection (e),; and(B)in paragraph (2), by striking subsection (f) and inserting subsection (g); and(4)by inserting after subsection (e) the following:(f)Partnership grants for the preparation of  career and technical education teachers(1)In generalAn eligible partnership that receives a grant under this section to carry out a program for the
			 preparation of career and technical education
			 teachers shall establish  an effective secondary school career and
			 technical education teacher preparation program that shall be—(A)available to  mid-career professionals or recent graduates of an institution
			 of higher education, who have expertise in a program area in which a
			 skilled career and technical education teacher shortage has been
			 identified through a needs assessment described in paragraph (2);(B)an opportunity for program participants to obtain initial licensure based on State requirements and
			 the basic skills required for entry into the education profession, and the
			 option of earning a  bachelor’s degree or a master’s degree; and(C)an opportunity for program participants who are  current educators and who do not have subject
			 matter expertise in a career and technical education  field identified
			 through the needs assessment under paragraph (2) to receive technical
			 skills training to be able to effectively teach in a classroom setting the
			 career and technical  skills identified in such assessment based on
			 industry standards.(2)Needs assessmentEach of the partners in an eligible partnership that receives a grant under this section to carry
			 out a program for the
			 preparation of career and technical education
			 teachers shall
			 conduct a needs assessment—(A)with respect to the preparation, ongoing training, professional development, and retention of
			 career and technical education teachers in program areas linked to the
			 education and skill needs of the local or regional economy; and(B)that takes into account the current needs of a State,  local, or regional market, as well as trends
			 identified in section 102(b)(1)(B) of the Workforce Innovation and
			 Opportunity Act.(3)Participant eligibility, application, and selection(A)Participant eligibilityIn order to be eligible to participate in a career and technical education teacher preparation
			 program under this subsection, an individual—(i)shall—(I)have at least a bachelor's degree;(II)have an active industry-recognized credential in a technical profession if the eligible partnership
			 determines that the program leading to the credential is of high quality,
			 and meets the State’s minimum
			 requirements for career and technical education teachers in the field,
			 based either on years of related work experience or a number of specified
			 hours in the field; or(III)be a former member of the Armed Forces with a Department of Defense recognized active  technical
			 credential; and(ii)may be a licensed teacher with a need for technical skills training.(B)Application and selection(i)ApplicationEach eligible individual described in subparagraph (A) who
			 desires to participate in the career and technical education teacher
			 preparation
			 program under this subsection shall submit an application to the eligible
			 partnership.(ii)Selection(I)In generalEach eligible partnership shall select applicants for
			 participation in the career and technical education teacher preparation
			 program based on the career and technical education program needs of
			 any high-need local educational agencies in the partnership.(II)Requirement for vacant positionsAny vacant career and technical educator positions or positions  with a demonstrated connection to
			 the needs assessment described in paragraph (2) within the high-need local
			 educational agency in an
			 eligible partnership that receives a grant under this section to carry out
			 a program for the
			 preparation of career and technical education
			 teachers shall be filled with career and technical education
			 teacher preparation
			 program participants.(iii)RecruitmentAn eligible partnership may develop and implement a teacher recruitment program to invite eligible
			 individuals to participate in the career and technical education program.(4)Required clinical experience componentsEach career and
			 technical education teacher preparation program carried out under this
			 subsection shall include the following program components:(A)Training in pedagogy, including classroom management, lesson planning, student learning methods, 
			 and academic and career and
			 technical education content integration.(B)Training in using empirically based practice and scientifically valid research in classroom
			 instruction.(C)Necessary preparation to obtain a teaching license based on State
			 licensing requirements in the State in which
			 the partnership operates, prior to entering the classroom.(D)Literacy training for incorporating technical texts into the classroom.(E)At least 1 year of clinical experience concurrent with the pre-classroom training program.(F)Training to effectively teach technical skills to industry standards in a classroom setting.(G)For licensed teachers, technical skills and pedagogical  training related to the career and
			 technical
			 education program they are intending to teach.(5)Required pre-service componentsEach career and
			 technical education teacher preparation program carried out under this
			 subsection shall require—(A)program participants, after completing pre-classroom training and who have
			 at least State recognized provisional licensure to teach, to be paired
			 with a
			 mentor teacher with expertise in teaching the same or similar content for
			 a period of not less than 2 years within the same school or school
			 district, if
			 available, and, if not available, the program shall specify how the
			 program participant will be mentored; and(B)continuing professional development coursework for such program participants over the course of 3
			 years to
			 ensure that such teachers—(i)are able to	understand and implement research-based teaching practices in classroom
			 instruction;(ii)have knowledge of student learning methods;(iii)are data-literate to continuously, effectively, and ethically access, interpret, act on, and
			 communicate multiple types of data from State, local, classroom, and other
			 sources to improve outcomes for students in a manner appropriate to
			 educators’ professional roles and responsibilities;(iv)possess skills to analyze student academic and technical achievement data and other measures of
			 student learning, and use such data and measures to improve classroom
			 instruction;(v)possess the skills to develop, implement, and utilize interim and formative assessments to improve
			 classroom instruction;(vi)possess teaching skills and an understanding of effective instructional strategies across the
			 technical and all applicable academic content areas that enable such
			 teachers to—(I)meet the specific learning needs of all students, including students with disabilities, students
			 who are limited English proficient, students who are gifted and talented,
			 and students with low literacy levels; and(II)differentiate instruction for such students;(vii)possess strategies for incorporating content from non-career and technical education courses and
			 standards for college and career into career and technical education
			 courses;(viii)are able to effectively participate as a member of an individualized education program team, as
			 defined in section 614(d)(1)(B) of the Individuals with Disabilities
			 Education Act; and(ix)are able to successfully employ effective strategies for literacy instruction in technical
			 coursework.(6)Agreement to serve(A)In generalExcept as provided in subparagraph (B), each career and
			 technical education teacher preparation program carried out under this
			 subsection shall require program participants to serve as a full-time
			 career and technical education teacher in a high-need local educational
			 agency that
			 is a part of the eligible partnership for a total of not less than 3
			 academic years immediately after successfully completing the pre-classroom
			 training program component.(B)Serving local educational agencies outside of the partnershipIf there are no full-time career and technical education teacher positions in a high-need local
			 educational
			 agency that is a part of the eligible partnership, a program participant
			 may fulfill the service requirement under subparagraph (A) through serving
			 as a
			 full-time career and technical education teacher in  a high-need  local
			 educational
			 agency that is not a part of the eligible partnership.(C)Certification of employmentA program participant under this subsection shall provide the eligible partnership with
			 certification of the employment that is required under this paragraph.(7)Stipends or salaries; applications; repayments(A)Stipends or salariesA career and technical education teacher preparation program under this subsection shall provide a
			 one-year living stipend or
			 salary to program participants during the pre-classroom
			 training program component.(B)Applications for stipends or salariesEach career and technical education teacher preparation program participant desiring a stipend or
			 salary during the pre-classroom
			 training program component shall
			 submit an application to the eligible partnership at such time, and
			 containing such information and assurances, as the eligible partnership
			 may require.(C)Repayments(i)In generalA grantee carrying out a career and technical education teacher preparation program under this
			 subsection shall require a recipient
			 of a stipend or salary under subparagraph (A) who does not complete, or
			 who
			 notifies the partnership that the recipient intends not to complete, the
			 service obligation required by paragraph (6) to repay such stipend or
			 salary
			 to the eligible partnership, together with interest, at a rate specified
			 by the partnership in the agreement, and in accordance with such other
			 terms and conditions specified by the eligible partnership, as necessary.(ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable
			 provisions for pro-rata repayment of the stipend or salary described in
			 subparagraph (A) or for deferral of a program participant's service
			 obligation
			 required by paragraph (6), on grounds of health, incapacitation, inability
			 to
			 secure employment as a full-time career and technical education teacher,
			 being
			 called to active duty in the Armed Forces of the United States, or other
			 extraordinary circumstances.(iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out
			 additional
			 activities that are consistent with the purposes of this subsection.
								(8)Reports; parents right-to-know; development of performance measures(A)Annual reportAn eligible partnership that receives a grant under this section to carry out a program for the
			 preparation of career and technical education
			 teachers shall submit to the Secretary and
			 make publicly available, at such time and in such manner as the Secretary
			 may require, an annual report that includes—(i)data on the eligible partnership’s progress on the performance measures described in section
			 204(a); and(ii)a description of the challenges the eligible partnership has faced in implementing the grant and
			 how the eligible partnership has addressed or plans to address such
			 challenges.(B)Publicly availableEach eligible partnership that receives a grant under this section to carry out a program for the
			 preparation of career and technical education
			 teachers shall complete and make publicly
			 available, not later than 90 days after the grant period for such eligible
			 partnership ends, an evaluation based on the evaluation plan described
			 in section 204(a).(C)Parents right-to-knowAt the beginning of each school year, a high-need local educational agency that receives funds
			 under this subsection shall—(i)notify the parents of each student attending any school receiving funds under this subsection that
			 the parents may request, and the agency will provide the parents on
			 request (and in a timely manner), the information described in section
			 1111(h)(6)(A) of the Elementary and Secondary Education Act of 1965; and(ii)provide to each such parent the information and notice described in section 1111(h)(6)(B) of such
			 Act.(D)Development of performance measuresThe Secretary shall develop performance measures prior to awarding
			 grants under this section, with input and consultation of schools of
			 education, school administrators, teachers, professional non profit
			 technical and career organizations, and the opportunity for a 60-day
			 public comment period. The Secretary shall ensure that such measures are
			 made available to potential applicants prior to seeking applications for
			 such grants..
